DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurduc et al. (US 9664349) in view of Yuan (US 20170122512).
Re claim 1, Hurduc et al. teaches:
An electronic artificial candle comprising:
	A barrel of a hollow structure with a closed top and open bottom (114);

A mounting tube inside the barrel and fixed to an inner surface of the top of the barrel (tube 160);
The mounting tube is hollow with an open top and bottom (160);
The barrel and the tube are coaxially arranged (FIG. 3);
An elongate first bracket is snap fitted to the top of the mounting tube along a radial direction of the tube (140);
The first bracket is depressed at a middle portion thereof (FIG. 3 has a depression at 140);
A second bracket is suspended at a depressed portion of the first bracket and vertically arranged and freely swingable with an upper portion passing through the first hole and a lower portion inside the barrel (second bracket 130; FIG. 5, an upper portion passes through the through hole at the bottom of 122 as per FIG. 4);
A flame cover that is hollow and transparent and fixed to the top of the second bracket (132);
At least one LED (FIG. 4);
At least one magnet fixed to a lower end of the second bracket (138);
A magnetic coil fixed to the bottom of the mounting tube (electromagnet 172);
The LED and magnetic coil are connected to a power control board (circuitry 170);
The power control board provides stable direct current to the LED and intermittent current to the coil (FIG. 6A+ where movement occurs via intermittent powering during constant illumination to mimic a natural flame).

Yuan generally teaches an LED in a flame cover that is hollow and arranged outside of the barrel (FIG. 1+).
Prior to the effective filing date it would have been obvious to combine the teachings in order to have a more realistic looking flame by having the flame cover be 3d instead of a flat instead of a flat projection screen by functionally connecting the led and cover to the swinging member (second bracket).Such a replacement/ substitution of parts provides expected results and does not involve more than routine skill in the art.
Re claim 5, the limitations have been discussed above re claim 1, so as to mimic a flame appearance.
Re claim 6, Hurduc et al. Teaches a snap ring at fig. 1, 118 wherein it would have been obvious to attach to the tube for connecting/ stability.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurduc et al. / Yuan, as discussed above, in view of Li (US 10948146).
Re claim 2, the teachings of Hurduc et al. / Yuan have been discussed above but is silent to the multi-piece housing including the hollow candle tube.
Li teaches such limitations via FIG. 3 with the shell/ casing/ core housing structure.  
Prior to the effective filing date it would have been obvious to combine the teachings in order to have the recited tube in order to provide security and placement/housing/ alignment for the various internal components.

Allowable Subject Matter
Claims 3-4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach the limitations of the structural limitations set forth in clam 3 including the frame, clips, pendulum, inverted cone, etc. and the aromatherapy device as recited in claim 7.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DANIEL I WALSH/            Primary Examiner, Art Unit 2887